Title: To James Madison from John Graham, 18 September 1811
From: Graham, John
To: Madison, James


Dear SirDepartment of State 18th Sepr 1811
Finding myself better today than I have been since I was last taken sick I rode to the Office this Morning and found on my Desk the Letter you did me the Honor to write to me on the 16th. I immediately sent to the Bank and have been enabled to get Virginia Notes for the amount of the Check excepting $100 which is sent in a note of the Bank of Columbia. I was some what at a loss whether you intended that I should send one half the amount of your Check by this Mail and the residue by the next or whether I should send one half of the notes by this Mail and the other half by the next. I have taken a sort of middle course calculated to lessen the risque of sending a large sum by the Mail and to prevent you from being disappointed should you want part of the Money before the arrival of the next Mail—that is, I now send $200 and one half of nine Notes (amounting to $800) and by the next Mail I shall send $200 more and the other half of the above mentioned Nine Notes. With Sentiments of the most Sincere & Respectful attachment I am Dear Sir your Mo: Hble Sert
John Graham
